Title: From Thomas Jefferson to Robert Smith, 17 August 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir
                     
                     Monticello Aug. 17. 05
                  
                  Of the writer of the inclosed I know nothing but from his own letter. if he be a good subject it is not undesirable to extend appointments to that quarter. Indeed I wish some of the native French of N. Orleans could be induced to put their sons into our navy, and I suspect they would readily do it if they knew the door was open. if you should think mr Mc.koy’s propositions are to be listened to the caution would be requisite of writing to Govr. Claiborne or some other to know what is his moral character, deportment & standing. do in it whatever you please.   your friends in this quarter are all well save only a little daughter of mr Nicholas, who was ill of a dysentery. I have not heard, from thence for some days. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               